Citation Nr: 0829760	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-06 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral corns and calluses.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1978 to October 1981.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2005 rating decision by the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for bilateral foot disability, and 
assigned a 10 percent rating, effective April 27, 2004 (the 
date of the claim), and denied service connection for a right 
shoulder disability.  In February 2006, the veteran requested 
a videoconference hearing.  He withdrew such request in 
August 2008.


FINDINGS OF FACT

1.  During service, the veteran sustained a right shoulder 
injury which was acute and transitory and resolved without 
residuals; a chronic right shoulder disability was not 
manifested in service; arthritis of the right shoulder was 
not manifested in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
veteran's current right shoulder disability is related to his 
service, and specifically injury therein.

2.  The veteran's bilateral corns and calluses are reasonably 
shown to produce impairment consistent with moderate injury 
of each foot.


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2007).

2.  The veteran's service connected corns and calluses 
warrant a separate 10 percent rating for disability of each 
foot.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.20, Part 4, Diagnostic Code (Code) 5284 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Regarding the service connection claim, by letter in May 
2004, the veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claim, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  Although 
complete VCAA notice was not provided prior to the initial 
adjudication in this matter, the veteran has had ample 
opportunity to supplement the record following notice.  The 
claim was reajudicated after all essential notice was given.  
See May 2007 supplemental statement of the case.  He is not 
prejudiced by any notice deficiency, including in timing.  
While he was not provided timely notice regarding disability 
ratings or effective dates of awards (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)), this decision does not 
grant service connection; neither the rating of a disability 
nor the effective date of an award of service connection is a 
matter for consideration herein.  A March 2006 letter 
ultimately provided such notice.
The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  VA arranged for an examination in 
November 2005.  He has not identified any pertinent evidence 
that is outstanding.  VA's duty to assist is met. 

The appeal for a rating in excess of 10 percent for bilateral 
corns and calluses stems from the initial rating assigned 
with the grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless, as the decision below grants the 
benefits that the veteran specifically seeks (see February 
2006 substantive appeal), there is no need for a lengthy 
discussion of the VCAA in this matter.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection:

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If 
certain chronic diseases (including arthritis) are manifested 
to a compensable degree within one year following a veteran's 
discharge from active duty, they may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a claimed disability, 
there must be competent (medical) evidence of current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West, 13 Vet. App. 247, 248 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran's STRs include a November 1980 record which shows 
that he was seen and treated for a right shoulder injury.  On 
physical examination which included ranges of motion, the 
shoulder was normal.  He was given pain medication and 
returned to full duty.  No follow-up was reported.

Postservice private treatment records from 1997 to 2005 show 
that the veteran was seen and treated intermittently for 
right shoulder pain/impingement syndrome.

On November 2005 VA examination, the veteran reported that he 
experienced right shoulder pain with cold weather and when he 
slept on his right shoulder.  He denied history of local 
swelling, redness, or puffiness.  On physical examination the 
right shoulder was normal, to include in ranges of motion.  
The diagnosis was minor age-related degenerative joint 
disease (DJD).  The examiner opined:

"Review of the c-file shows only one minor injury to 
the right shoulder without loss of range of motion 
without internal injuries, without ongoing problems.  
The veteran has not produced any records that would 
prove that he had ongoing problems.  Current examination 
is negative, symptoms suggest that he may have minor DJD 
and that seems to be age related.  Thus in my opinion 
his current right shoulder condition is not caused by or 
the result of one time minor injury to the right 
shoulder in November 1980."

In a February 2006 letter from Dr. G.P.T., he stated that the 
veteran has been seen in his office for pain in the right 
shoulder and feet.  "These may be exacerbation of the 
injuries sustained while he was in the Military Service in 
1980."

The record shows that the veteran has a right shoulder 
disability.  Impingement syndrome and DJD have been 
diagnosed.  It is not in dispute that he was seen for a 
complaint of right shoulder pain related to an injury in 
service.  Hence, what he must still show to establish service 
connection for a right shoulder disability is that the 
current disability is related to the complaint/injury in 
service. 

The veteran's STRs reflect that the complaint in service was 
transitory, and resolved.  Further follow-up in service was 
not reported.  There is no contemporaneous evidence of 
postservice right shoulder complaints, findings, or treatment 
prior to 1997.  Consequently, service connection for a 
chronic right shoulder disability on the basis such 
disability became manifest in service, and has been evident 
since, is not warranted.  As there is no evidence that 
arthritis of the right shoulder was manifested in the first 
postservice year, service connection for such pathology on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. 
§§ 1112, 1137) is also not warranted.  

What the veteran needs to establish service connection for 
his right shoulder disability in these circumstances is 
competent (medical) evidence that relates such disability to 
the documented injury in service (or somehow otherwise to 
service).  See 38 C.F.R. § 3.303.  The record includes no 
such evidence.  The only competent (medical) evidence that 
addresses the matter of a nexus between the veteran's current 
right shoulder disability and his service in unqualified 
terms, the opinion of the November 2005 VA examiner, is to 
the effect that the veteran's current right shoulder 
disability is unrelated to the complaint/injury noted in 
service.  

The veteran submitted a February 2006 letter from his private 
physician noting that his right shoulder pain may be 
exacerbation of the injury sustained in service.  An 
examiner's opinion that a current disorder "could be" related 
to service, or that there "may be" some relationship, makes 
the opinion of the examiner too speculative in nature to be 
probative.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish a causal 
relationship).

Significantly, a lengthy time interval between service and 
the first postservice clinical notation of the disability for 
which service connection is sought is, of itself, a factor 
for consideration against a finding of service connection.  
See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  
As the veteran is a layperson, his own opinion that his right 
shoulder disability is related to service is not competent 
evidence.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The preponderance of the evidence is against the 
veteran's claim.  Accordingly, it must be denied.

Increased rating:

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

As this claim for increase is from the initial rating 
assigned with the grant of service connection, the 
possibility of staged ratings must be considered  Fenderson 
v. West, 12 Vet. App. 119 (1999).  As the record does not 
show substantial variance in the level of severity of the 
disability during the appeal period, the Board finds that 
staged ratings are not warranted.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The veteran's STRs show treatment for persistent painful 
calluses and corns (not shown on induction).  The veteran's 
claim for service connection was received in April 2004, and 
the RO granted service connection from the date of claim.

On January 2005 VA examination, the veteran reported constant 
pain while walking, and that he has to use orthotics as well 
as protective pads on the lateral aspect of his small toe.  
Physical examination revealed that both feet had significant 
callus formation in the lateral aspect of the small toe and 
in the bone in that area.  There was no evidence of 
ulceration or excoriation in the area.  Calluses on each foot 
were 5 cm x 2 cm with induration palpable.  The area was not 
tender to palpation in either the callus site in the balls of 
the feet or in the heels of the feet.  Pain was most 
noticeable while the veteran stood on the heel of the foot.  
The examiner noted that the veteran has significant callus 
formation and pain as evidenced by abnormal distribution of 
wear in the heel of his shoes.

Private podiatry records dated in July 2004 show treatment of 
calluses with possible surgery noted.

VA records from March to May 2007 show ongoing treatment for 
calluses and corns.  The veteran was scheduled for surgery 
(subsequent records note he cancelled the  surgery).

On March 2007 VA examination, the veteran reported pain with 
walking.  Physical examination revealed that he had a 
shortened limping gait.  He did not favor either foot.  His 
orthotic inserts did not show any sign of wear or tear (he 
reported he rarely wore them).  Calluses were noted on both 
feet, and were tender to moderate palpation.  Abnormal weight 
bearing could be seen by excessive wear on the sole of the 
heel laterally.  The diagnosis was bilateral calluses and 
corns on feet.  The examiner noted that the veteran continues 
to have large painful calluses on his feet and continues to 
have abnormal distribution of wear in the heel section of his 
shoes.  She noted that the veteran worked 40 hours a week as 
a building engineer and that his job was adjusted so that he 
did minimal standing or walking.  The examiner stated that 
the veteran had functional impairment for standing due to 
foot pain, and that he had an abnormal gait due to foot pain 
with standing and walking.

The veteran's corns and calluses are essentially symptoms; 
underlying pathology has not been established (or service 
connected).  As there is no specific diagnostic code for 
corns and calluses, such disability must be rated by analogy   
See 38 C.F.R. § 4.20.  As noted, the RO has rated the corns 
and calluses by analogy to Code 5276 (for flat foot), and 
assigned a 10 percent rating based on a finding or moderate 
bilateral flatfoot.  The Board finds that this analogy is not 
the most appropriate as flatfoot is not service connected and 
the service connected entity is not of the type characterized 
by many of the signs and symptoms associated with flat feet 
(outlined in Code 5276).  

The Board finds a more appropriate analogy is under Code 
5284, which provide a 10 percent rating for moderate foot 
injury, and a 20 percent rating for moderately severe foot 
injury.  38 C.F.R. §  4.71a.  The March 2007 VA examiner 
noted that the veteran walked with a shortened limping gait, 
had abnormal weight bearing bilaterally, and experienced 
functional impairment due to pain on standing or walking.  
Given these clinical findings, and with consideration of 
functional loss due to pain and other factors, pursuant to 
38 C.F.R. §§ 4.40 and 4.45 (See DeLuca v. Brown, 8 Vet. App. 
202 (1995)), the Board finds that disability consistent with 
moderate injury of each foot, is reasonably shown, warranting 
a separate 10 percent rating for each foot under Code 5284 
(rather that the 10 percent single rating for both). 

The veteran has specifically sought the ratings that are 
being assigned (see February 2006 substantive appeal).  
Regardless, there is no clinical evidence tending to show 
that due to his corns and calluses he has the equivalent of 
"moderately severe" foot injury in either foot.  Notably the 
corns and calluses and corn condition has been clinically 
described as moderate.  While the terms "moderate" and 
"moderately severe" are not specifically defined by the 
regulation, the dictionary defines moderate as "tending 
toward the mean or average" and "having average or less 
than average quality" (See Merriam-Webster's Collegiate 
Dictionary, 11th Edition (2007), at 798.  Severe is defined 
as "of a great degree:serious" Id. at 1140.  

The veteran's foot disability is primarily manifested by pain 
and tenderness to palpation.  He has some work impairment 
(for prolonged standing or walking documented).  Such 
findings and associated functional impairment do not reflect 
disability consistent with more than average injury of either 
foot.  Accordingly, a rating in excess of 10 percent for 
corns and calluses of either foot is not warranted.   


ORDER

Service connection for a right shoulder disability is denied.

Separate 10 percent ratings are granted for corns and 
calluses and corns of each foot, subject to the regulations 
governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


